Citation Nr: 1117451	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  05-39 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for an acquired psychiatric disability.

4.  Entitlement to an evaluation in excess of 10 percent for postoperative residuals of the left elbow, with degenerative joint disease, to include whether the reduction was proper.

5.  Entitlement to an evaluation in excess of 10 percent for postoperative residuals of the right elbow, with arthritic changes, to include whether the reduction was proper.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. Cohen


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to November 1945, and from December 1950 until his retirement in April 1968.

Service connection for a right knee disability, to include arthritis, was initially denied by the Board of Veterans' Appeals (Board) in a June 1991 decision.  By rating action dated February 2003, the Regional Office (RO) concluded new and material evidence had not been submitted and the claim for service connection for a right knee disability remained denied.  In addition, the RO denied service connection for a left knee disability.  In October 2003, prior to the expiration of the appeal period, the Veteran submitted additional argument concerning his claim for service connection for bilateral knee disabilities.  A March 2004 rating decision concluded that new and material evidence was not received, and the claim for service connection for a right knee disability remained denied.  This determination also denied service connection for a left knee disability.

In a May 2010 rating decision, the RO reduced the evaluation assigned for each elbow disability from 20 percent to 10 percent, effective August 1, 2010.  The Veteran has disagreed with the reduction, and also argues a higher rating should be assigned.  Finally, the Veteran has disagreed with a July 2010 rating decision that denied service connection for an acquired psychiatric disability.

The Board notes that the statement of the case issued in June 2009 reopened the Veteran's claim for service connection for a right knee disability and decided the claim on the merits.  Nevertheless, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 	

When new evidence is received prior to the expiration of the appeal period, that evidence must be considered to have been filed in connection with the earlier claim.  See 38 C.F.R. § 3.156(b) (2010); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007) (a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim).  Accordingly, the claim for service connection for a left knee disability must be considered on the merits.  .

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By decision dated June 1991, the Board denied service connection for a right knee disability.

2.  The evidence received since the June 1991 Board decision relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's in-service right knee complaints were acute and transitory and resolved without residual disability.

4.  The competent and probative medical evidence establishes that a right knee disability was first demonstrated many years after service, and is not etiologically related to service.  Arthritis was first shown years post-service.

5.  Service connection is in effect for varicosities of the right leg with stasis dermatitis, evaluated as 10 percent disabling; postoperative scars of the right elbow, evaluated as 10 percent disabling; postoperative scars of the left elbow, evaluated as 10 percent disabling; postoperative residuals of the left elbow with degenerative joint disease, evaluated as 10 percent disabling; postoperative residuals of the right elbow with mild arthritic changes, evaluated as 10 percent disabling; laceration of the left fifth finger, evaluated as noncompensable; and for sebaceous cyst of the scalp, evaluated as noncompensable.  The combined schedular evaluation is 40 percent.

6.  The service treatment records are negative for complaints or findings pertaining to a left knee disability.

7.  The competent and probative medical evidence establishes that a left knee disability was first demonstrated many years after service, and is not etiologically related to service.  Arthritis of the left knee was first shown years post-service.

8.  The Veteran's psychiatric disability is etiologically related to his service-connected disabilities.

9.  By rating action dated October 2002, the RO assigned a 20 percent evaluation for each of the Veteran's elbow disabilities.

10.  The May 2009 VA examination revealed the range of motion of each elbow had improved.

11.  The Veteran's right elbow disability is manifested by slight limitation of motion with pain.

12.  The Veteran's left elbow disability is manifested by slight limitation of motion with pain.


CONCLUSIONS OF LAW

1.  The June 1991 Board decision that denied service connection for a right knee disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1100 (2010).

2.  New and material evidence having been received since the June 1991 Board decision, the claim for service connection for a right knee disability is reopened.  38 U.S.C.A. §§  5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  A right knee disability was not incurred in or aggravated by active service, nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2010).

4.  A left knee disability was not incurred in or aggravated by active service, is not proximately due to or the result of a service-connected disease or injury, nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2010).

5.  Major depressive disorder is proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 (2010).

6.  The criteria for restoration of a 20 percent evaluation for postoperative residuals of the left elbow with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.344(a), 4.71a, Diagnostic Codes 5003, 5010, 5206, 5207, 5213 (2010).

7.  The criteria for restoration of a 20 percent evaluation for postoperative residuals of the right elbow with arthritic changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.344(a), 4.71a, Diagnostic Codes 5003, 5010, 5206, 5207, 5213 (2010).

8.  The criteria for a rating in excess of 10 percent for postoperative residuals of the left elbow with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5206, 5207, 5213 (2010).

9.  The criteria for a rating in excess of 10 percent for postoperative residuals of the right elbow with arthritic changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5206, 5207, 5213 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In January 2008, and June and October 2010 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The January 2008 letter also advised the Veteran that new and material evidence was needed to reopen the claim for service connection for a right knee disability, and provided notice to the appellant regarding the basis for the prior denial of service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

A May 2009 letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  This letter advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  Various letters informed the Veteran of the evidence needed to establish a disability rating and effective date for the claims on appeal.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, private and VA medical records, VA examination reports, and the testimony of the Veteran and a psychologist at a hearing before the undersigned. 

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  New and material 

Once entitlement to service connection for a disability has been denied by a decision of the Board, that determination is final, unless reconsideration is ordered.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  

The law is clear that "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

By decision dated June 1991, the Board denied the Veteran's claim for service connection for a right knee disability, to include arthritis.  The determination was predicated on a finding that the in-service right knee complaints were acute and transitory and resolved without residual disability, and that arthritis in the right knee was initially demonstrated many years after service.  

The evidence of record at the time of the Board's June 1991 determination included the service treatment records, the report of a VA examination and U.S. Public Health Service records.  

The service treatment records disclosed the Veteran was seen in March 1965 for complaints of a sore knee.  It was reported that one week earlier, he had struck his right knee on a hatch and that when he bends his knee, it clicks and feels tight.  It was noted he had tenderness over the insertion of the medial muscle mass of the right thigh.  He was given an ACE wrap.  The lower extremities were evaluated as normal on the retirement examination in January 1968.  

U.S. Public Health Service records show the Veteran was seen in September 1978.  The clinical history on an X-ray report shows the right knee pain was of two weeks duration.  It was indicated there was no trauma.  Osteoarthritis of the right knee was reported.  When seen for physical therapy that month, the Veteran reported he had right knee pain for about one month.

Service department records disclose the Veteran was seen in February 1987 for complaints involving the right knee.  He related the pain had been present for five years.  The impression was degenerative joint disease and loose body probably causing clicking and pain.  A right knee arthroscopy was performed in November 1987.

The additional evidence includes additional service treatment records, private and VA medical records, and the Veteran's testimony at a hearing before the undersigned.  In a statement dated February 2011, C. F. Denny, M.D., related he had examined the Veteran.  Dr, Denny concluded the Veteran's arthritis in his right knee was secondary to service, from both chronic low level injuries and from direct trauma.  He opined that to within a reasonable degree of medical certainty, the Veteran's present complaints could be attributed to service as his complaints had continued throughout.

Thus, the evidence relates to a previously unestablished fact, that is, that the Veteran has a current right knee disability that is related to service.  Accordingly, the Board will resolve all doubt in the Veteran's favor and find that the evidence is new and material sufficient to reopen the claim for service connection for a right knee disability.  In light of the fact the RO determined new and material evidence had been received and considered the claim on the merits, no prejudice to the Veteran will result from the Board's adjudication of this matter.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

	II.  Service connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with Allen; however, under the facts of this case, the regulatory change does not impact the outcome of the appeal.

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).  In order to prevail on the issue of service connection on a secondary basis, there must be medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has been granted service connection for varicosities of the right leg with stasis dermatitis, evaluated as 10 percent disabling; postoperative scars of the right elbow, evaluated as 10 percent disabling; postoperative scars of the left elbow, evaluated as 10 percent disabling; postoperative residuals of the left elbow with degenerative joint disease, evaluated as 10 percent disabling; postoperative residuals of the right elbow with mild arthritic changes, evaluated as 10 percent disabling; laceration of the left fifth finger, evaluated as noncompensable; and for sebaceous cyst of the scalp, evaluated as noncompensable.  The combined schedular evaluation is 40 percent.

A.  Bilateral knee disabilities 

An abstract of medical history reflects the Veteran sustained a contusion of the right knee in November 1954.  He received outpatient treatment on one day.  As noted above, the Veteran related in March 1965 he had injured his right knee one week earlier.  It was noted he had tenderness over the insertion of the medial muscle mass of the right thigh.  He was given an ACE wrap and was to receive whirlpool treatments for a week.  There is no further indication in the service treatment records that the Veteran was seen for problems relating to the right knee.  The service treatment records are negative for any complaints or findings pertaining to the left knee.  On a report of medical history in January 1968, the Veteran denied arthritis, or any bone or joint deformity.  The lower extremities were evaluated as normal on the retirement examination.  

On VA general medical examination in September 1968, the Veteran reported no complaints concerning either knee.  

The initial indication of treatment for knee complaints following service is when the Veteran was seen at the U.S. Public Health Service facility in September 1978.  He was again seen in 1987.  The pertinent history and findings are summarized above. 

In March 2000, R. S. Mirsky, M.D. stated the Veteran was a long-term patient of his.  He related that over the course of the past several years, the Veteran had been having increasing pain and reduction in movement of the knees.  X-rays the previous month revealed degenerative changes in each knee.

In a July 2001 statement, Dr. Mirsky observed the Veteran had severe arthritis of the right knee.  He stated it was well known in the medical literature that injuries to one side of the body commonly result in aberration of the normal gait, putting excessive wear and tear onto the joints on the other side.  He believed this explained the progression of the Veteran's left knee pain with moderate arthritic changes in the left knee.  He added the type of change in gait can cause significant trauma to the soft tissue of the contralateral knee.  

Dr. Mirsky noted in January 2002 the Veteran had significant arthritis in each knee.  He commented it was quite feasible that the Veteran's arthritis was post-traumatic.  He acknowledged this was difficult to prove.  He added he was not an orthopedist and suggested further evaluation by one.  He did state the Veteran's symptoms were consistent with a previous injury.

A private physician noted in January 2007 the Veteran underwent a total knee replacement on the left in October 2006.

The Veteran was afforded a VA orthopedic examination in August 2009.  The examiner noted he reviewed the claims folder.  The Veteran reported he developed a bilateral knee disability due to a heavy hatch falling on both knees in "1960."  He asserted the bilateral knee condition had worsened since his discharge from service.  The diagnosis was bilateral knee strain, status post residuals of left knee surgery, with range of motion abnormal of both knees.  The examiner opined the Veteran's left knee arthritis was not caused by the right knee arthritis.  He commented his opinion was based upon the history, physical examination and claims folder review.  He pointed out the separation examination in January 1968 revealed a normal examination of the lower extremities.  

The Veteran was again afforded a VA orthopedic examination in January 2010.  He related he developed an acute onset of right knee pain in 1965.  He did not recall the details of the injury or the treatment that was prescribed, but stated he returned to full duty after a short period.  He claimed the right knee pain got progressively worse after service.  He asserted that he gradually developed left knee pain due to the altered biomechanics from his right knee condition.  The Veteran denied any injury to the right knee following service, and noted he had fallen in 2003 and sustained an injury to the left knee due to the altered biomechanics.  The diagnoses were chronic bilateral knee strain, arthritis of the right knee joint, and status post left total knee arthroplasty.  The examiner stated he reviewed the claims folder and noted the examination of the lower extremities on the retirement examination was normal.  Based on this, he concluded the right knee arthritis was not due to service.  

In a February 2011 statement, Dr. Denny noted the Veteran stated both knees were routinely irritated during service in the Coast Guard in very rough seas.  The Veteran claimed he would sometimes fall onto his knees, but would usually just push through and work.  He recalled the incident when a hatch fell on his right knee and he did see the medic.  He rested the leg for a couple of days, but asserted the knee was never normal after that, and because of continuing symptoms, he had an arthroscopy on the right knee several years later.  

The Board acknowledges there are medical opinions supporting the Veteran's claim.  It is significant to point out that such conclusions have been predicated on a history that is not supported by the record.

The Veteran has stated to some medical providers that he continued to have right knee problems after the in-service injury, and that they worsened following service.  He has also argued his left knee condition is related to his right knee.  The Board does not dispute the fact the Veteran sustained a right knee contusion in November 1954, and an injury in March 1965.  Although no treatment records are of record relating to the 1954 problem, the record shows he received treatment on one day only.  Similarly, following the March 1965 injury involving the hatch, the service treatment records disclose no further complaints involving the right knee.  In addition, the service treatment records are negative for complaints or findings pertaining to the left knee.  It must also be observed that no abnormalities of either knee were present on the retirement examination in January 1968.

Contrary to the Veteran's current allegations, the record fails to show he has had bilateral knee problems since service.  The Board observes that the Veteran apparently first received treatment for his right knee in 1978, more than 10 years after his retirement from service.  He related a clinical history of right knee pain that had been present for approximately two to four weeks.  He also denied any trauma.  He was next treated for right knee complaints in 1987, two decades after service.  At that time, he related his right knee pain was of five years duration.  

It is apparent the Veteran has provided different accounts to various physicians.  The report from Dr. Denny reflects the Veteran had problems involving both knees throughout service, although he appeared to concede he had received treatment only one time.  While the Veteran asserted his right knee was never the same after the injury in 1965, the absence of any further treatment during service or for ten years after service clearly suggests any in-service knee complaints were acute and transitory and resolved without residual disability.  

The Board finds the Veteran's statements regarding continuing knee problems since service to lack credibility.  They are inconsistent with his own statements made when he was seeking medical treatment.  In light of the fact the Veteran's current claims regarding the onset of his knee problems are not credible, any medical opinion based on such a false history is of limited probative value.

An evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In this case, the Board finds the opinion rendered following the January 2010 VA examination to be entitled to the greatest probative weight.  

In this regard, that examiner reviewed the claims folder and noted that the Veteran's lower extremities were evaluated as normal on the retirement examination in January 1968.  

The Veteran has alleged his left knee disability is due to his right knee condition.  Since service connection has not been established for a right knee disability, there is no basis for service connection for a left knee disorder on a secondary basis.

In each case in which a veteran is seeking service connection for a disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which the veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b).

However, the provisions of 38 U.S.C.A. § 1154 do not obviate the requirement that a veteran must submit medical evidence of a causal relationship between his current condition and service.  See Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  That is, even assuming combat status, the veteran must provide satisfactory evidence of a relationship between his service and his current condition.  Wade v. West 11 Vet. App. 302, 305 (1998).  He has not done so in this case.  

The Board acknowledges the Veteran was awarded the Combat Action Ribbon.  While the Board further notes the provisions of 38 U.S.C.A. § 1154(b), the Board finds that there is not "satisfactory lay or other evidence" that the Veteran suffered a chronic right knee disability in service.  In this regard, the Veteran specifically denied any history of bone or joint problems on the Report of Medical History that he completed in January 1968, just prior to discharge.  In short, the Veteran's contentions that he has experienced right knee problems since service are simply not consistent with his own prior statements denying such and are not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).

The evidence establishes that neither right nor left knee disabilities were present in service or for many years thereafter.  As noted above, the Veteran was first seen following service for right knee complaints in 1978, and it was first noted he had left knee problems in 2000.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) ("evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  There is no competent and probative medical evidence linking the current knee disorders to service.  The Board concludes the medical findings are of greater probative value than the Veteran's allegations regarding the onset of his bilateral knee disabilities.  To the extent the Veteran contends they are related to service, the Board finds the medical evidence of record to be more competent and probative of such a relationship than the Veteran's lay contention, as the etiology of a disability requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Inasmuch as the most probative evidence fails to establish the Veteran's right or left knee disability is related to service, the preponderance of the evidence is against the claim and service connection is denied.  

B.  Psychiatric disability 

The service treatment records disclose the Veteran was referred by his commanding officer for a psychiatric evaluation in August 1965.  It was noted the Veteran did not know why it had been requested and stated it came as a surprise to him.  It was noted that until about three weeks earlier, he had been quite worried and upset, primarily about his wife's health.  They had been worried she had cancer, and the Veteran began to suffer a moderate amount of anxiety, worry and some insomnia.  In mid-July, they learned she did not have cancer, and they were greatly relieved.  The Veteran stated his worry and anxiety ended at that time, and he had felt quite well the past three weeks.  It was also noted the Veteran had shown signs of emotional instability in that he frequently breaks down with apparently uncontrollable nervousness, and during such times, his body shakes and he cries on occasion.  It was reported the Veteran had a previous psychiatric consultation in October 1959 when his wife had a situational anxiety reaction.  Following a mental status evaluation, the impression was adult situational reaction, with anxiety symptoms, marked by dependency and over-reliance on compulsive defenses.  

A psychiatric on the retirement examination in January 1968 was normal.  

In a statement dated May 2010, H. J. Cohen, Ph.D. related he had evaluated the Veteran on three occasions.  He was aware that the Veteran had been awarded the Combat Action Ribbon.  He noted he had reviewed several VA rating decisions, VA documents, and service treatment records and private medical records, as well as a supplemental statement of the case.  The Veteran asserted that the quality of his life was severely impeded by his service-connected disabilities.  He maintained that due to his physical condition, his life had become shallow and non-productive.  He was sad some part of every day in that he was unable to freely and spontaneously move about his environment.  He complained of poor sleep and when awakened, he lies in bed and thinks of former times when he was able to complete tasks more successfully.  

On mental status evaluation, the Veteran presented with a moderately flat affect.  His mood was sad and he appeared depressed.  His thinking was restricted.  The diagnosis was major depressive disorder, secondary to varicosities of the right leg, with stasis dermatitis, postoperative residuals of a left elbow condition with degenerative joint disease and postoperative residuals of a right elbow condition with arthritic changes.  

The Veteran was afforded a VA psychiatric examination in July 2010.  The examiner noted she reviewed the claims folder and the electronic file.  She related that while the Veteran reported some psychiatric symptoms, he did not meet the full criteria for major depressive disorder, any other mood disorder or an anxiety disorder.  She noted the Veteran stated he was "all right" and also indicated his mood was "okay."  He noted a "down" feeling when he was with his grandchildren and was unable to do activities with them.  The Veteran related he still enjoyed walking with his wife, shopping, reading and talking with his neighbor.  Thus, the examiner indicated the Veteran did not experience anhedonia.  He did report sleep disturbance related to the pain from his physical ailments.  He also described a sleep disturbance relating to his having to urinate every 30 to 60 minutes.  He denied feelings of guilt or worthlessness.  He exhibited psychomotor agitation throughout the examination, and he referenced experiencing tremors.  He denied anxiety symptoms or suicidal ideation.  The VA examiner indicated she reviewed Dr. Cohen's report.  She commented that based on her clinical observations and a review of both the claims folder and the electronic medical record, it appeared that the Veteran had provided an insufficient report of his psychiatric symptoms.  There was no Axis I diagnosis.

During the hearing before the undersigned in February 2011, Dr. Cohen testified the Veteran's psychiatric disability, major depressive disorder, was of long-standing, and was secondary to his service-connected disabilities.  

There is a VA opinion that the Veteran does not have an acquired psychiatric disability, and an opinion from a private psychologist that he has major depressive disorder, and that it is related to his service-connected disabilities.  Thus, the Board finds the evidence is in equipoise.  Resolving doubt in the Veteran's favor, the Board finds service connection is warranted for a psychiatric disability.

	III.  Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is also recognized that ratings may go up and down during an appeal period where there is a change in manifestations of the disorder during the appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That has been taken into consideration in the determinations entered herein.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

The provisions of paragraph (a) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexamination disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).

Arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, no added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 U.S.C.A. § 4.71a, Diagnostic Code 5003.

A 50 percent evaluation is assignable for limitation of flexion of the forearm of the major extremity to 45 degrees.  A 40 percent evaluation may be assigned when flexion is limited to 55.  A 30 percent evaluation is assignable when flexion is limited to 70 degrees.  A 20 percent evaluation is assignable when flexion is limited to 90 degrees.  When flexion is limited to 100 degrees, a 10 percent evaluation may be assigned.  A noncompensable evaluation may be assigned when flexion of the forearm is limited to 110 degrees.  38 U.S.C.A. § 4.71a, Diagnostic Code 5206.

A 50 percent evaluation is assignable for limitation of extension of the forearm of the minor extremity to 110 degrees.  A 40 percent evaluation may be assigned when extension is limited to 100 degrees.  A 30 percent evaluation is assignable when extension is limited to 90 degrees.  A 20 percent evaluation may be assigned when extension is limited to 75 degrees.  When extension is limited to 60 degrees or to 45 degrees, a 10 percent evaluation may be assigned.  38 U.S.C.A. § 4.71a, Diagnostic Code 5207.

When flexion of the forearm of the minor extremity is limited to 45 degrees, a 40 percent evaluation may be assigned.  When limited to 55 degrees, a 30 percent evaluation is assignable.  When flexion is limited to 70 or 90 degrees, a 20 percent evaluation may be assigned.  When flexion is limited to 100 degrees, a 10 percent evaluation may be assigned.  When limited to 110 degrees, a noncompensable evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

A 40 percent evaluation is assignable for limitation of extension of the forearm of the minor extremity to 110 degrees.  A 30 percent evaluation may be assigned when extension is limited to 100 degrees.  When extension is limited to 90 or 75 degrees, a 20 percent evaluation may be assigned.  A 10 percent evaluation may be assigned when extension is limited to 60 or 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

Limitation of supination of the forearm to 30 degrees or less for the major or minor extremity warrants a 10 percent rating.  Limitation of pronation of the forearm that is lost beyond the last quarter of the arc and the hand does not approach full pronation warrants a 20 percent rating for the major or minor extremity.  Motion lost beyond the middle of the arc warrants a 30 percent rating for the major extremity and a 20 percent evaluation for the minor extremity.  Bone fusion with loss of supination and pronation of the forearm warrants a 40 percent rating for the major extremity and a 30 percent evaluation for the minor extremity. 38 C.F.R. 4.71a, Diagnostic Code 5213.

The record establishes that the veteran is right-handed.

Based on the findings of a VA examination conducted in May 2009, by rating action dated February 2010, the RO proposed to reduce the 20 percent evaluation assigned for each elbow to a 10 percent rating.  The Veteran was informed of the proposed action and of his right to submit evidence showing the change should not be made.  He was given 60 days to submit information.  The proposed reduction was effectuated by a May 2010 rating action.  The 10 percent evaluation assigned for each elbow was effective August 1, 2010.

The initial question is whether the reduction of the 20 percent evaluation for each elbow disability was proper.  The Board acknowledges that the 20 percent rating for each elbow was in effect for more than five years and, therefore, the provisions of 38 C.F.R. § 3.344(a) are applicable.

The Board notes the 20 percent evaluation was assigned based, in part, on the findings of a VA examination conducted in March 2002.  Each elbow demonstrated maximum extension of 5 degrees to maximum flexion of 100 degrees.  Pronation and supination of each elbow were limited from 0 to 40 degrees.

The May 2009 VA examination revealed range of motion was symmetrical.  Each elbow demonstrated flexion-extension of 20-120 degrees; supination was from 0-60 degrees; and pronation was from 0-80 degrees.  It was noted that there was pain on motion.  The examiner noted that with repetitive use times three, the range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance.  There was no additional loss of function of either elbow on examination.  The Veteran denied flare-ups and incapacitating exacerbations.  

Accordingly, the reductions were supported by the evidence of record, to include a VA examination.  The Board finds that the evidence demonstrates sustained improvement in the Veteran's condition based on objective findings showing his condition was manifested by limitation of motion with complaints of pain.

The Veteran also asserts a rating in excess of 10 percent should be assigned for each elbow.  The Board points out that the range of motion on the May 2009 VA examination, as well as on private examinations in March and November 2010 fail to establish a higher rating is warranted.  In this regard, the Board notes that the March 2010 examination showed flexion of the right elbow was to 125 degrees; extension was to 15 degrees; supination was to 70 degrees; and pronation was to 45 degrees.  In the left elbow, flexion was to 125 degrees; extension was to 10 degrees; supination was to 80 degrees; and pronation was to 55 degrees.  

In addition, the examination by the private physician in November 2010 revealed range of motion was symmetric.  The Veteran had approximately 120-degree arc of motion.  Supination and pronation were to approximately 60 degrees in each direction.  There was pain and crepitus with each motion.  These findings do not show the limitation of motion of either elbow is sufficient to assign a higher rating.  

The evidence supporting the Veteran's claim consists of his statements regarding the severity of the disability of each elbow.  In contrast, the Board concludes the medical findings on examination, including the reports from the Veteran's private physicians, are of greater probative value than the Veteran's allegations regarding the severity of his bilateral elbow disabilities and fail to demonstrate a rating in excess of 10 percent is warranted.  In sum, the findings required for a higher rating for either elbow have not been shown.

The Board has also considered whether the Veteran's bilateral elbow disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

	IV.  Additional considerations

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, except as where indicated, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

New and material evidence having been received, the claim for service connection for a right knee disability is reopened.

Service connection for a right knee disability or a left knee disability is denied.

Service connection for a psychiatric disability is granted.

Restoration of a 20 percent evaluation for postoperative residuals of the left elbow with degenerative joint disease and restoration of a 20 percent evaluation for postoperative residuals of the right elbow with arthritic changes is denied.

An increased rating for postoperative residuals of the left elbow with degenerative joint disease is denied.

An increased rating for postoperative residuals of the right elbow with degenerative changes is denied.



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


